Hill, C. J.
1. Where an attorney, in the argument of a ease before the
jury, uses improper language which is claimed to be prejudicial, it is the duty of the attorney for the opposite party to invoke a ruling of the trial judge thereon, either by the declaration of a mistrial or by reprimanding the off ending attorney and giving proper instructions in reference to the language so used to the jury; and where no such action is invoked, the use of the improper language can not subsequently be made a ground of a motion for a new trial. Lavender v. State, 9 Ga. App. 856 (72 S. E. 437).
2. Except as above decided, no error of law is complained of; and the verdict is supported by the evidence. Judgment affirmed.